DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered. Arguments regarding the rejections under 35 U.S.C. 112a and 112b are persuasive in light of the amendments. Arguments regarding the prior art of Vallittu are persuasive in light of the amendments, however, upon further review of the prior art new rejections under 35 U.S.C. 103 are made below.
Claim Objections
Claims 36, 40, 44, and 55 are objected to because of the following informalities:  Claim 36, line 1, claim 44, line 1 and claim 55 line 4 each recite “the implant” which is believed to be in error for --the bone implant--. Claim 40, line 3 recites “the casing” which is believed to be in error for --the at least one casing comprising the at least one through hole--. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31, 35, 37-39, 42-47, and 50-55 are rejected under 35 U.S.C. 103 as being unpatentable over Lange 2014/0277569 (hereafter referred to as Lange).
Regarding claim 29, Lange discloses a bone implant 12 comprising an array of a plurality of adjacent polymeric casings 20 (fig.1 shows three adjacent casings 20 and par.96 discloses the separate 
Regarding claim 30, the claim is directed to the bone implant and not the method of making the implant. Claim 29 already recites that the reinforcement component is encased by a casing. The place where the filling occurs is not relevant to the patentability of the final product (see MPEP 2113 for product-by-process claims).

Regarding claim 35, see par.70 for at least epoxies, polyurethane, and cyanoacrylate.
Regarding claim 37, suture 38 is considered “a removable projecting part” since it is removeable and projecting from the casing as shown in figs. 1 and 2. 
Regarding claim 38, see par.81 which discloses the DBM forming the reinforcement phase of the reinforcement component is bioresorbable.
Regarding claim 39, the combination of particles 18 as shown in figs. 1 and 2 is in the shape of a plate. 
Regarding claim 42, see the through hole formed by suture 38 in the reinforcement components 14 and 16 in fig.2.
Regarding claim 43, the reinforcement components 14 and 16 provide support and are therefore considered “a backbone” of the implant.
Regarding claim 44, see fig.1 which shows two casings 20 on one side of a casing of the reinforcement component 14 or 16.
Regarding claim 45, see par.140 for a kit with a clear plastic cover which is considered a casing which encases a series of inner casings 20.
Regarding claim 46, see bioresorbable and nonbioresorbable polymers in pars. 82-83.

Regarding claim 50, see pars. 109 and 127 for growth factors, cells, and antibiotics.
Regarding claim 51, the implant is capable of being stacked and therefore has a stackable profile.
Regarding claim 52, the claim is directed to the process by which the implant is made, but the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given little patentable weight (see MPEP 2113). In the instant case, the methods of 3D printing or vacuum pressing do not inherently result in any particular non-obvious structural differences from the device of Lange.
Regarding claims 53-54, while Lange does not specifically disclose a set of two or more bone implants, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B). Providing a set of two or more bone implants would provide the expected result of having a second implant in case two are needed during surgery for treating additional areas within the body or in case there is damage to the first implant used, in which case an identical implant with a matched profile would be ideal.
Regarding claim 55, see fig.6 which shows the bone implant introduced to a bone area to be treated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lange as applied to claim 29 above, and further in view of McKay 2013/0274890 (hereafter referred to as McKay). Lange discloses the invention substantially as claimed including that the reinforcement phase is in the form of fibers/whiskers (par.49) but Lange discloses the reinforcement phase is demineralized bone matrix and does not disclose that the reinforcement phase is selected from carbon, glass, ceramic, metal, polyethylene, polyamide, polyimide, acrylate polymer, or mixtures thereof. 
McKay teaches a bone implant, in the same field of endeavor, wherein cavities of the implant can be filled with demineralized bone matrix, metal, polymer, or ceramic fillers (pars.59 and 65) for the purpose of acting as osteoinductive material to promote bone growth (par.59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ceramic, metal, and/or polymer as taught by McKay for the demineralized bone matrix of the fibers of Lange since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07) and McKay discloses each of the materials are suitable for the intended purpose of promoting osteoinduction.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lange as applied to claim 35 above, and further in view of Grotz 2014/0316526 (hereafter referred to as Grotz). Lange discloses the invention substantially as claimed and as discussed above including that the curable matrix substance may be acrylates. However, Lange does not disclose the specific acrylates claimed in claim 36.
Grotz teaches a bone implant, in the same field of endeavor, wherein an adhesive may be methyl methacrylate (par.108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select methyl methacrylate as taught by Grotz as the adhesive/curable matrix .
Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Lange as applied to claim 47 above, and further in view of Larsen et al. 2007/0296099 (hereafter referred to as Larsen). Lange discloses the invention substantially as claimed and as discussed above. Lange further discloses that the bone void filler may include ceramics (par.91) and discloses the implant may also comprise therapeutic agents (pars.135-139). However, Lange does not disclose that the bone void filler comprises the radioactive isotope Holmium.
Larsen teaches an implant, in the same field of endeavor, wherein polymer casings (par.92) encase radioactive Holmium for the purpose of treating cancer in skeletal therapy (par.131).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Holmium as taught by Larsen with the bone void filler of Lange in order to provide a therapeutic active agent for treating cancer in the bone.
Allowable Subject Matter
Claims 40 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Protopsaltis et al. 2008/0154373 discloses a bone implant having a casing which contains curable matrix 1120 and a reinforcement phase 1170 (par.96 and fig.25).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774